Citation Nr: 1536486	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability as secondary to service-connected residuals of a fracture of the left ankle (left ankle disability).

2.  Entitlement to service connection for a low back disability as secondary to left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability as secondary to left ankle disability.

4.  Entitlement to service connection for a right knee disability as secondary to left ankle disability.

5.  Entitlement to service connection for a left knee disability as secondary to left ankle disability.

6.  Entitlement to an evaluation in excess of 10 percent for left ankle disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2015, and a transcript of the hearing is of record.

Additional private medical records relevant to the issues on appeal were added to the record in January 2015, which is after the most recent Statement of the Case, along with a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  

The reopened issues of entitlement to secondary service connection for a low back disability and for a right knee disability, as well as the issues of entitlement to service connection for a left knee disability and entitlement to an evaluation in excess of 10 percent for left ankle disability, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability as secondary to left ankle disability was denied by rating decision in January 2008; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the January 2008 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability as secondary to left ankle disability.

3.  The claim for entitlement to service connection for a right knee disability as secondary to left knee disability was denied by rating decision in January 2008; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the January 2008 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability as secondary to left ankle disability.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104,20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(C) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the January 2008 rating decision that denied the claim of entitlement to service connection for a low back disability as secondary to left ankle disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Evidence received since the January 2008 rating decision that denied the claim of entitlement to service connection for a right knee disability as secondary to left ankle disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate a claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claims for service connection for a low back disability as secondary to left ankle disability and for a right knee disability as secondary to left ankle disability.  Given the favorable disposition of these issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claims

The Veteran seeks to reopen claims of service connection for both a low back disability and a right knee disability as secondary to left ankle disability.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for low back and right knee disabilities as secondary to left ankle disability was denied by rating decision in January 2008 because the evidence does not show that that the Veteran has either a low back disability or a right knee disability that is causally related to his service-connected left ankle disability.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  Therefore, the January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104,20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(C) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence on file at the time of the January 2008 rating decision consisted of service treatment records, a January 2007 private evaluation report, and VA examination reports dated later in 2007.

The Veteran complained of low back pain in January 2007, and X-rays of the lumbar spine were normal.  The diagnoses on VA evaluations in November and December 2007 included normal lumbar spine; stable right knee joint without subluxation; minute degenerative changes of the right knee secondary to fibular fracture; and left ankle healed fibula with surgical osteosynthesis plate and screw fixation of the distal left fibula with syndesmosis screw and medial fibular screw intact.

Evidence received since January 2008 includes treatment records from Southwest Diagnostic for March 2013 and the Veteran's May 2015 video conference hearing transcript.

The Board has reviewed the evidence received into the record since the January 2008 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claims for secondary service connection for a low back and right knee disabilities.    

The March 2013 private treatment records and the May 2015 testimony from the Veteran are new because they have not previously been received by VA, and they are material because they indicate that the Veteran has problems with low back and right knee disability that he contends is related to his service-connected left ankle disability.  These treatment records and the Veteran's hearing testimony relate to the element of whether the Veteran has low back and right knee disabilities due to service-connected left ankle disability.  As such, this evidence raises a reasonable possibility of substantiating the claims for service connection for a low back disability and for a right knee disability as secondary to service-connected left ankle disability, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability secondary to left ankle disability is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right knee disability secondary to left ankle disability is reopened; and to that extent only, the appeal is granted.


REMAND

New and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability and for a right knee disability.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture.  There is no nexus opinion on file on whether the Veteran has low back and right knee disabilities as secondary to his service-connected left ankle disability.  Thus, a VA examination is needed to determine the etiology of the claimed low back and right knee disabilities.

The Board also notes that although the Veteran testified at his May 2015 video conference hearing that he has had treatment for the disabilities at issue since the most recent medical evidence on file in March 2013, these records are not on file.  Additionally, the Veteran appeared to testify that his service-connected left ankle disability has gotten worse since the most recent VA compensation and pension examination in October 2011.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (where Veteran claims disability is worse, and available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.)  
Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for low back, knee, or left ankle disability since March 2013, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If private records are identified, but not obtained, the RO must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Thereafter, the AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to address whether it is at least as likely as not (50 percent probability or more) that any current low back, right knee, and/or left knee disability was caused or aggravated by his service-connected left ankle disability.  The examiner will also determine the current severity of the Veteran's service-connected left ankle disability.  The examiner should discuss all symptoms related to the Veteran's left ankle disability in accordance with applicable VA rating criteria. 

The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After the above, the AMC/RO will readjudicate the claims of entitlement to service connection for a low back disability secondary to left ankle disability, for a right knee disability secondary to left ankle disability, and for a left knee disability secondary to left ankle disability, as well as the claim for an evaluation in excess of 10 percent for left ankle disability, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be issued an appropriate Supplemental Statement of the Case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


